DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 9 in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that the restriction is incomplete and the restriction fails to show lack of unity of invention.  This is found persuasive and the restriction requirement is being withdrawn.

Allowable Subject Matter
Claims 33-43 are allowed.

Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: 
Inui (WO2012/001939 is the closest prior art.  Inui teaches substantially the entire claimed structure, as recited in claim 33, except that in a planar view of the imaging device: the floating diffusion comprises, in the sensor substrate: a first region of the floating diffusion, a second region of the floating diffusion, a third region of the floating diffusion, and a fourth region of the floating diffusion, the first transfer gate electrode is between the first region and the first photodiode, the element isolation unit isolates the first photodiode and the first region from the second photodiode, the second transfer gate electrode is between the second region and the second photodiode, the element isolation unit isolates the second photodiode and the second region from the fourth photodiode, the third transfer gate electrode is between the third region and the third photodiode, the element isolation unit isolates the third photodiode and the third region from the first photodiode, and the fourth transfer gate electrode is between the fourth region and the fourth photodiode, the element isolation unit isolates the fourth photodiode and the fourth region from the third photodiode.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-4670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/28/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800